Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4-21-22 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Taya (US 2015/0188429) in view of Shin (US 5,886,425).
Regarding claim 1, Taya (Fig. 1 and 3) discloses an electronic apparatus, comprising:
a single power cable (L2) configured to provide power to a display apparatus (1, which has “image display function” as discussed in [0029]);
a first converter (21) comprising circuitry configured to convert an external power (battery B) to a first driving power (V1) based on a first ground (shown at the bottom of the battery in Fig. 1);
a second converter (22) comprising circuitry configured to convert the external power (from B) to a second driving power (V2), based on the ground (connected to the battery as discussed above), the second driving power having a voltage level less than a voltage level of the first driving power (V1 is 1.3V, while V2 is 0.9V, as discussed in [0035]); and
a switch (including both 23 and 24) having one end connected to an output end of the first converter (the top end of 23 is connected to V1) and a second end connected to an output end of the second converter (the bottom end of 23 and the right end of 24 are both connected to V2), wherein the switch is configured to be switched to supply one of the first driving power and the second driving power to the display apparatus through the single power cable (23 and 24 control whether L2 is provided with V1 or V2) based on an operating state of the display apparatus (based on the operating state being either a “communication operation mode” or a “standby mode,” the CWS signal supplied to 25 controls 23 and 24 to output either 1.3V on L2, as seen in Fig. 3A, or 0.9V on L2, as seen in Fig. 3B).
However, Taya fails to teach or suggest wherein the second converter converts the external power to a second driving power “based on a second ground.”
Shin (Fig. 2) discloses an electronic apparatus, comprising:
a power interface (8) comprising circuitry connected with a display apparatus (for example, a “television” as discussed in column 1, line 11);
a first converter (5, called a “main power source circuit”) comprising circuitry configured to convert an external power (10) to a first driving power (“driving voltages necessary for an operation of a circuit” as discussed in column 2, lines 15-23) based on a first ground (40);
a second converter (7, called a “standby power circuit”) comprising circuitry configured to convert the external power (10) to a second driving power (called a “standby voltage” in column 2, line 27), based on a second ground (50); and
configured to supply one of the first driving power and the second driving power to the display apparatus through the power interface based on an operating state of the display apparatus (during the main operation state, the main power circuit 5 generates “various driving voltages necessary for an operation of a circuit” as discussed in column 2, lines 20-21, while “during a standby state, the main power source is turned off, and only the smallest number of circuits, for example, a microprocessor having a timer function and a memory circuit, etc., are driven by the standby power source” as discussed in column 1, lines 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second converter of Taya to convert the external power to a second driving power based on a second ground as taught by Shin because this isolates the converters and reduces power consumption (see column 2, lines 41-42).

Regarding claim 2, Taya and Shin disclose an electronic apparatus as discussed above, and Taya further discloses wherein the first converter (21) is configured to:
turn on based on the display apparatus being in a first operating state (as seen in Fig. 3A, 21 is turned on and is outputting 1.3V);
output the first driving power (on L2, as seen in Fig. 3A); and
turn off based on the display apparatus being in a second operating state (eg. in “standby mode” as discussed in [0042], “main power-supply circuit 21 stops its operation”), and
wherein the second converter (22) is configured to:
turn off based on the display apparatus being in the first operating state (as seen in Fig. 3A, 24 is turned off so that the second converter does not output the standby voltage, see also [0040] which discusses how “the sending out of the power-supply voltage V2 to the power supply line L2 is stopped”);
turn on based on the display apparatus being in the second operating state (in the “standby mode” shown in Fig. 3B, 24 turns on); and
output the second driving power (in Fig. 3B, 22 outputs the voltage of 0.9V on L2, as discussed in [0042]).

Regarding claim 4, Taya and Shin disclose an electronic apparatus as discussed above, and Taya further discloses wherein the first operating state is a state in which the display apparatus operates in a normal mode (called a “communication operation mode” as discussed above), and wherein the second operating state is a state in which the display apparatus operates in a standby mode (also called a “standby mode,” eg. in [0042]).

Regarding claim 7, Taya and Shin disclose an electronic apparatus as discussed above, and Taya further discloses the electronic apparatus comprising:
a communication interface (25) comprising circuitry connected with the display apparatus (as seen in Fig. 1), wherein the electronic apparatus is configured to receive information on an operating state of the display apparatus through the communication interface (information on the operating state is received via signal CWS, discussed in [0031], “communication or standby specifying signal CWS which specifies one of a communication operation mode… and a standby mode”).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taya in view of Woo et al. (US 2013/0169612).
Regarding claim 8, Taya (Fig. 1 and 3) display apparatus (“image display function” discussed in [0029]), comprising:
a single power cable (L2) comprising circuitry (eg. including 21, 22, 23 and 24) connected with an electronic apparatus (100) configured to provide a first driving power (V1) or a second driving power (V2) to the display apparatus through a same wire in the single power cable (both V1 and V2 are supplied to 1 through the same wire L2, as seen in Fig. 3);
a main circuit (16) configured to control operation of the display apparatus (eg. by controlling the “communication mode” using signal CWS, as discussed in [0031]);
a power circuit (21) coupled to the single power cable (coupled to L2 via 23) configured to:
turn on, based on the display apparatus being in a first operating state (as seen in Fig. 3A, 21 is turned on), to supply the first driving power (V1) provided through the single power cable to the main circuit (“V1 is supplied also to the standby control circuit 16 through the power supply line L2” as discussed in [0041]), and turn off based on the display apparatus being in a second operating state (eg. in “standby mode” as discussed in [0042], “main power-supply circuit 21 stops its operation”); and
a switching circuit (24) coupled to the single power cable (coupled to the left end of L2 as seen in Fig. 1) configured to turn off based on the display apparatus being in the first operating state (as seen in Fig. 3A, 24 is off) and to supply the second driving power (V2) provided through the single power cable to the main circuit (“V2 of 0.9 volts generated in the standby power-supply circuit 22 is supplied to the standby control circuit 16 through the power supply line L2” as discussed in [0042]) based on the display apparatus being in a second operating state (called a “standby mode” as discussed above and in [0042]).
However, Taya fails to specifically teach or suggest a display driver, or wherein the first driving power is provided to the display driver in the first operating state.
Woo (Fig. 8) discloses a display apparatus, comprising:
a display driver (230);
circuitry (100) connected with an electronic apparatus (200) configured to provide a first driving power (called a “driving power” in [0077]) or a second driving power (called a “standby power” in [0077]) to the display apparatus (both applied to the load 200, as discussed in [0077]);
a main circuit (211) configured to control operation of the display apparatus (“receive a command for switching the normal mode to the standby mode from the second controller 211” as discussed in [0254]);
a power circuit (158) configured to:
turn on, based on the display apparatus being in a first operating state (called a “normal mode”), to supply the first driving power (the “driving power”) to the main circuit (“211 receives the power converted by the second power converter 159b in the normal mode” as discussed in [0041]) and the display driver (“supply the power converted by the driving power converter 163 to the driver 230” as discussed in [0269]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taya to include a display driver as taught by Woo because this allows for control over the X and Y electrodes of the display (see [0296]) which allows an image to be displayed (see [0268]).

Regarding claim 9, Taya and Woo disclose a display apparatus as discussed above, and Taya further discloses the apparatus comprising:
a communication interface (25) comprising communication circuitry connected with the electronic apparatus (as seen in Fig. 1), wherein the main circuit is configured to transmit information on an operating state of the display apparatus through the communication interface to the electronic apparatus through the communication interface (information on the operating state is transmit via signal CWS, discussed in [0031], “communication or standby specifying signal CWS which specifies one of a communication operation mode… and a standby mode”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taya and Shin as applied to claim 1 above, and further in view of Perper et al. (US 2012/0256489).
Regarding claim 5, Taya and Shin disclose an electronic apparatus as discussed above, and Shin further discloses the electronic apparatus comprising:
a diode (28), wherein the output end of the first converter (on the right side of 5) comprises a first node (on the bottom of 18) connected to the first ground (40) and a second node (on the top right of 18), and wherein the output end of the second converter (on the right side of 7) comprises a third node (on the bottom of 26) connected to the second ground (50) and a fourth node (on the top right of 26) connected to an anode of the diode (26 connects to the anode of 28, see Fig. 2).
It would have been obvious to one of ordinary skill in the art to combine Taya and Shin for the same reasons as discussed above.
However, Taya and Shin fail to teach or suggest wherein the second node is connected to a cathode of the diode.
Perper (Fig. 1) discloses an electronic apparatus comprising:
a diode (5), wherein the output end of the first converter (7) comprises a first node (on the bottom) connected to a ground (seen on the bottom of 7, in Fig. 1) and a second node (on the right) connected to a cathode of the diode (the right node of 7 is connected to the cathode of 5 via 6 and “point A”), and wherein the output end of the second converter (2) comprises a third node (on the bottom) connected to ground (seen on the bottom of 2, in Fig. 1) and a fourth node connected to an anode of the diode (the right node of 2 is connected to the anode of 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taya and Shin so the second node is connected to a cathode of the diode as taught by Perper because this protects the converters from “reverse current damage” (see [0030]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Taya and Shin as applied to claim 1 above, and further in view of Niemand et al. (US 2005/0105304).
Regarding claim 6, Taya and Shin disclose an electronic apparatus as discussed above, and Shin further discloses wherein the first ground is a ground different from the second ground (40 and 50 are isolated from each other, as discussed in column 2, lines 30-31).
However, Taya and Shin fail to teach or suggest wherein the second ground is specifically an “earth ground.”
Niemand discloses that voltage converters for an electronic apparatus that operates in either a “nominal-power mode” or a “reduced-power mode” (discussed in [0012]) may use an “earth ground” (discussed in [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taya and Shin to use an earth ground as the second ground as taught by Niemand because earth ground is common place and easily accessible.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Taya and Woo as applied to claim 8 above, and further in view of Shin and Niemand.
Regarding claim 13, Taya and Woo disclose a display apparatus as discussed above, however fails to teach or suggest wherein the second driving power is a power based on an earth ground, and wherein the first driving power is a power based on a ground different from the earth ground.
Shin (Fig. 2) discloses a display apparatus (for example, a “television” as discussed in column 1, line 11), comprising:
a power circuit (8) configured to:
turn on based on the display apparatus being in a first operating state to supply a first driving power (during the main operation state, the main power circuit 5 generates “various driving voltages necessary for an operation of a circuit” as discussed in column 2, lines 20-21), and turn off based on the display apparatus being in a second operating state (during a standby state, the main power source is turned off” as discussed in column 1, lines 15-20); and
supply a second driving power (called a “standby voltage” in column 2, line 27) based on the display apparatus being in a second operating state (“during a standby state… only the smallest number of circuits, for example, a microprocessor having a timer function and a memory circuit, etc., are driven by the standby power source” as discussed in column 1, lines 15-20),
wherein the second driving power is a power based on a second ground (50), and wherein the first driving power is a power based on a ground different from the earth ground (40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second converter of Taya and Woo to convert the external power to a second driving power based on a second ground as taught by Shin because this isolates the converters and reduces power consumption (see column 2, lines 41-42).
However, Taya, Woo, and Shin fail to teach or suggest wherein the second ground is specifically an “earth ground.”
Niemand discloses that voltage converters for an electronic apparatus that operates in either a “nominal-power mode” or a “reduced-power mode” (discussed in [0012]) may use an “earth ground” (discussed in [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taya, Woo, and Shin to use an earth ground as the second ground as taught by Niemand because earth ground is common place and easily accessible.

Response to Arguments
Applicant's arguments filed 4-21-22 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that Taya and Shin fail to teach or suggest “a single power cable” to provide power to the display apparatus.  The examiner respectfully disagrees.  Due to the newly added claim limitations, the rejection using the reference of Taya has been modified so that only wire L2 is used to provide power, reading upon the claimed “single power cable.”  As discussed above, L2 provides both the first driving power (V1) and the second driving power (V2) to the display apparatus.

Applicant’s arguments with respect to claims 8, 9, and 13 have been considered but are moot in view of the new grounds of rejection.
In view of the amendments, the reference of Woo has been added for new grounds of rejection.

Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 14 has been amended to include each of the limitations of claim 16, which would have been allowable for the same reasons as discussed in the previous rejection.

Specifically, each of the currently cited references of record fails to teach or suggest “wherein a switch is configured to be open circuited to supply a driving power to the display apparatus through the power interface based on the display apparatus being in the first operating state, and is configured to be short circuited to supply the second driving power to the display apparatus through the power interface based on the display apparatus being in the second operating state” when combined with each of the other currently cited claim limitations.

Claims 15-20 are dependent upon claim 14, and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 3, 10, and 11 have been amended to recite limitations directed towards a “single power cable” instead of a “power interface,” but otherwise still recite the same allowable limitations as discussed in the previous rejection, and discussed above regarding claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691